Title: To Thomas Jefferson from Thomas Appleton, 17 July 1788
From: Appleton, Thomas
To: Jefferson, Thomas


          Rouen, 17 July 1788.  Director of customs at Rouen has ruled that “refin’d Spermacœti could not be refus’d” under second article of Arrêt, but that “he Conceived it impossible Candles could ever be included” and that, “as having never been particulariz’d in any previous arret they must be” subject to the 5% ad valorem duty levied on all foreign merchandise not enumerated. On examining candles, he found that “from having been loaded in with the Cargo and so plac’d that no air Could possibly Come to them they were very much Heated which has produc’d a great number of spots and specks in each Candle and so very bad is the color and appearance that if they should be landed, I am decidedly of opinion they would frustrate the design.” Will therefore, with TJ’s permission, return them to Boston by the same vessel, sailing in six days via L’Orient. [In postscript: ] Captain of vessel has a few good candles at 3₶ the pound. Appleton’s address is care of Messrs. Le Couteulx & Cie.
        